Citation Nr: 0516514	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-25 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and bipolar disorder.  




REPRESENTATION

Veteran represented by:	Larry N. Burch, Attorney at 
Law







WITNESSES AT HEARING ON APPEAL

The veteran and Dr. J. F.



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to July 
1983, and was honorably discharged.  The veteran also served 
from July 1983 to October 1985 under other than honorable 
conditions.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the RO.  

In a February 1990 rating decision, the RO denied service 
connection for an innocently acquired psychiatric disorder.  
The veteran did not appeal, and the decision became final.  

The veteran applied to reopen his claim in June 2001.  In the 
February 2002 rating decision, the RO determined that new and 
material evidence had not been submitted.  

The veteran appeared in Washington, DC, and gave testimony 
before the undersigned Veterans Law Judge at a hearing in 
April 2005.  A transcript of that hearing is of record.  

The now reopened claim of service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  By a rating decision dated in February 1990, the RO 
denied the claim of service connection for a nervous 
disorder.  

3.  The evidence added to the record since the February 1990 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
psychiatric disorder, to include PTSD and bipolar disorder.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, to include PTSD and bipolar disorder.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  

VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Court of Appeals for Veterans Claims has concluded that 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

To the extent that the action hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
time.  


Pertinent Criteria

A rating action becomes final if a Notice of Disagreement is 
not received within one year of the notice of that action.  
38 U.S.C.A. § 7105 (West 2002).  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).  

The provisions of 38 U.S.C.A. § 5108, provide that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 


Analysis

In February 1990, the RO denied the veteran's claim of 
service connection for a nervous disorder.  The veteran did 
not perfect a timely appeal and the decision became final 
based on the evidence then of record.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156.  

The evidence associated with the claims folder since the 
February 1990 decision includes treatment records from 
Georgia Baptist Hospital, VA treatment records, multiple 
statements from M. A. Kling, M.D., reports from J. Poirier, 
Ph.D., a VA examination for mental disorders (except for 
PTSD), records from the Social Security Administration, a 
buddy statement from T. W., and the veteran's testimony at 
the April 2005 hearing before the undersigned Veterans Law 
Judge.  

Both Dr. K. and Dr. P. stated that the veteran's bipolar 
disorder had its onset during the veteran's period of 
honorable service.  Dr. P. also stated that the veteran had 
symptoms consistent with a PTSD diagnosis.  

The statement from T. W. confirmed the veteran's reported 
stressor.  At the time of the incurrence of the stressor, T. 
W. was the Executive Officer of the veteran's unit.  

At his hearing, the veteran testified that he experienced 
manic episodes during his honorable period of service.  He 
also identified the suicide of a fellow soldier and friend as 
a stressor.  

The medical opinions, the buddy statement from T. W., and the 
hearing testimony are new and material.  The opinions are new 
because they provide a nexus between the veteran's period of 
honorable service and his current bipolar disorder, and PTSD.  

The buddy statement is new because it verifies the stressor 
reported by the veteran.  

The hearing testimony is new because the veteran's statements 
about his in-service mania are not cumulative of the evidence 
already of record.  

The opinions, buddy statement, and testimony are material 
because they provide credible information about the nature of 
the veteran's psychiatric problems in service.  As such, it 
raises a reasonable probability of substantiating the claim.  

Because new and material evidence has been submitted, the 
claim is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

Having determined that new and material evidence has been 
received to reopen the claim of service connection for a 
psychiatric disorder, by way of the opinions of Drs. K. and 
P., the buddy statement from T. W., and the April 2005 
hearing testimony.  The issue must now be returned to the RO 
for a determination on the merits.  

The veteran contends that he has PTSD as a result of his 
active service in the Army.  In his Report of 
Clinical/Forensic Evaluation, Dr. P. stated that the veteran 
had symptoms consistent with a PTSD diagnosis which are 
clearly attributable to his combined experiences with the 
suicide of his military roommate and the vicissitudes of his 
ongoing physical and psychological health issues in the 
military.  

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In the instant case, there is competent evidence of a current 
psychiatric disability.  The veteran has testified to a 
continuity of psychiatric symptomatology since service.  
However, there is no medical opinion as to whether the 
veteran has PTSD that is related to a disease or injury in 
service.  

The veteran was afforded a VA examination for mental 
disorders (except PTSD) in July 2002.  

The VA examiner provided an opinion regarding the onset and 
etiology of the veteran's bipolar disorder, but did not 
address the issue of PTSD.  Under these circumstances, 
another examination is required.  

If the examination shows that the veteran has PTSD, an 
attempt should then be made to verify his stressor.  Where a 
veteran reports a stressor, and credible evidence of the 
stressor is needed, VA will:

Request specific details of the in-
service stressful incident(s): date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  As a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim. 
M21-1, Part III, Para. 5.14(c) (Aug. 12, 2003). 

Moreover, the VCAA and its implementing regulations require 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002).

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Id.  

VA has promulgated regulations implementing the statute, 
whereby it has undertaken to request that claimants submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2004).  

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran has not received this required notice for his 
claim for service connection for PTSD.  The RO should provide 
the appellant with notice regarding the claim for service 
connection for PTSD in accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Therefore, this case is REMANDED for the following action:

1.  The RO should provide the veteran 
with notice regarding the claims for 
entitlement to service connection for 
PTSD in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The RO 
should take the necessary steps to obtain 
outstanding records of any treatment 
reported in response to this notice.  

2.  The veteran should be afforded a VA 
psychiatric examination to clarify the 
current diagnoses, and obtain an opinion 
as to the relationship between any 
current psychiatric disability and the 
veteran's period of honorable service.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
tests deemed to be necessary by the 
examiner should be conducted.  If the 
examiner determines that the veteran has 
PTSD, the examiner should specify the 
stressor(s) supporting the diagnosis.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current psychiatric disability had 
its onset during the veteran's period of 
honorable service or is due to a disease 
or injury during that period of service.  
The examiner should provide a rationale 
for any opinions provided.  

3.  If the veteran is diagnosed with 
PTSD, the RO should ask the veteran to 
provide the specific information needed 
to obtain credible supporting evidence 
from the U.S. Armed Services Center for 
Unit Records Research (CURR) in 
accordance with M21-1, Part III, Para. 
5.14(c).  If the veteran provides 
sufficient information, the RO should 
attempt to obtain credible supporting 
information from CURR.

4.  The RO should then re-adjudicate the 
veteran's claims, and if they remain 
denied, issue a Supplemental Statement of 
the Case.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


